Citation Nr: 1757858	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1978 to September 1978, from September 2005 to July 2008, and from October 2008 to January 2010.  He also served in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In his substantive appeal, the Veteran limited his appeal to the issue of entitlement to service connection for diabetes mellitus, type II.  As such, that is the sole issue before the Board.

A video conference hearing on this matter was held before the Board in May 2017.  The record was held open for 60 days in order for the Veteran to submit additional evidence.  New evidence was submitted in June 2017.  Notably, the Veteran testified that he was being seen by a Dr. W, (Hearing Transcript at 8); however, in the evidence submitted, he noted that his current doctor was a different doctor and that he was submitting that evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, the Veteran's claim must be remanded to ensure that all due process requirements have been satisfied.







I. Presumption of Aggravation

The Veteran was diagnosed with diabetes mellitus, type II, in January 2001.  He entered active duty in September 2005.  Military records show that his diabetes mellitus was noted prior to his entry into active duty.

This case thus presents an issue concerning the availability of service-connected disability compensation for disabilities preexisting service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

Here, the record reflects diabetes mellitus, type II, was noted on a June 2005 Medical Evaluation Board (MEB) report, prior to the Veteran's entrance into active duty in September 2005.  Moreover, a letter to his commander in December 2004 in preparation for the Veteran's entrance into active duty, indicated that the Veteran was being treated for a diabetic condition.  See MEB from Commander of Professional Medical Associates, December 1, 2004.  

Consequently, to the extent the Veteran seeks compensation for a disability resulting from diabetes mellitus, type II, the burden is on him to demonstrate an increase in his disability during service, which would serve to establish the presumption of aggravation.  See Wagner; see Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 .  Here that burden has been met by evidence reflecting that the Veteran's medication for diabetes mellitus, type II, was increased during his service from September 2005 to July 2008 to include insulin, and that he was hospitalized for ketoacidosis in June 2008.  In order to rebut the presumption of aggravation under 38 U.S.C. § 1111, the government must demonstrate by clear and unmistakable evidence that the disease or injury was not aggravated by service and that the increase was in the normal progression of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Veteran was afforded a VA examination in March 2011.  See VA General Medical Examination, March 2011.  The examiner concluded: 

The patient reports a history of diabetes which was initially diagnosed in the late 1990's.  According to the patient he was not on active duty at the time.  I am not able to determine any specific aggravation of his diabetes as secondary to his recent active duty dates.  It is less likely as not that the patient's diabetes was caused by, a result of, or was aggravated by his recent active duty service. 

VA General Medical Examination (C&P Final Report), March 2011 at 5.  As noted above, the Board is tasked with the job of determining whether the Veteran's diabetes clearly and unmistakably was not aggravated by active duty service.  Because the examiner did not address the relevant question for the Board to apply the correct standard, further development is required.   See 38 C.F.R. §§ 4.2, 19.9.

II.	Military Service in the Reserves

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Further information is required in this case, in order to determine any periods of ACDUTRA while the Veteran was in the Reserves.  The record in this regard is sparse.  It does not appear that the AOJ attempted to verify any periods of ACDUTRA.  Remand is warranted, therefore, to make a request for all Reserve service treatment records and service personnel records, and for the AOJ to undertake any development necessary to verify the specified periods and dates.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the Veteran's available VA treatment records since May 2011.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records.  Also, give the Veteran an opportunity to submit additional evidence to substantiate his claim, to include any evidence from a Dr. Wiethop, in Dothan.

2.  Request all Reserve service treatment records and service personnel records and associate them with the claims file.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify any periods of ACDUTRA or INACDUTRA.    All efforts to obtain the records must be documented in the record and the Veteran informed and asked to submit any Reserve records in his possession.

3.  After any additional records are associated with the claims file, the previous examiner should prepare an addendum opinion.  If that examiner is not available, an opinion should be provided by another appropriate medical professional.  The claims file must be made available and reviewed by the reviewer, to include a copy of this remand.  A note that it was reviewed should be included in the opinion. 

The examiner should provide an addendum to the March 2011 opinion answering the following questions:

(a) Whether it is clear and unmistakable that the Veteran's preexisting diabetes was not permanently worsened beyond the natural progress of the disability during his periods of active duty.

The examiner should consider the fact that the Veteran's medications for diabetes control were changed during his period of active duty from September 2005 to July 2008; that he was hospitalized for ketoacidosis during service in June 2008; and that he was placed on insulin. 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

(b) Whether it is at least as likely as not (a 50 percent or greater degree of probability) the Veteran's diabetes was incurred or aggravated during a period of ACDUTRA. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

Any opinions expressed by the examiner should be accompanied by a complete rationale.  If medical literature is relied upon, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  Implement corrective procedures if necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112. 








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




